DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Response to Amendment
The amendment filed 11/15/2022 has been entered. Claims 1-5, 8, 10-12, 14 and 30-35 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 07/15/2022 except where otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 specifies that “high oleic oil comprises at least 65% oleic oil”. However, nothing in the Applicant’s Specification or any part of the disclosure specifies that high oleic oil comprises at least 65% oleic oil.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10-12, 14, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “fermenting the meat” refers to fermenting the meat batter or fermenting the meat product prior to blending with the oil and optional seasoning. For the purposes of further examination, the examiner has interpreted the claim limitation to encompass both fermenting the meat product prior to blending and fermenting the meat batter after blending.
Claims 2-5, 8, 10-12, and 14 are rejected as indefinite as a result of depending upon indefinite claim 1. 
Claims 4 and 11 are rejected as indefinite since it is unclear what constitutes an emulsion. Claim 4 specifies that the meat batter is an emulsion. However, claim 11, which depends from claim 4, specifies that the meat is contacted with the emulsion. How can the meat be contacted with the emulsion, when the meat is claimed to be a component of the emulsion?
Claim 11 is rejected as indefinite as a result of depending upon indefinite claim 4.
Regarding claim 5, the use of “one or more preservatives and stabilizers” renders the claim indefinite, because claim 1, from which claim 5 depends, is limited to a method of steps defined by the transitional phrase "consisting of" which excludes any element, step, or ingredient not specified in the claim, and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (See MPEP 2111.03 II).
Regarding claim 8, the use of eggs or a gum or a gum blend renders the claim indefinite, because claim 1, from which claim 8 depends, is limited to a method of steps defined by the transitional phrase "consisting of" which excludes any element, step, or ingredient not specified in the claim, and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (See MPEP 2111.03 II).
Furthermore, it is unclear how an emulsion is defined as eggs or a gum or gum blend. An emulsion is typically understood to be a dispersion of one liquid in another in which it is not soluble. Eggs or gum may be components of emulsions, but are not emulsions themselves. 
Also, there is insufficient antecedent basis for an emulsion in claim 8. It is unclear if and how the emulsion of claim 8 is used. No emulsion is present in claim 1, and no language in claim 8 species that the emulsion is added to the meat batter. For the purposes of further examination, claim 8 has been interpreted to merely define what an emulsion can be. 
Regarding claim 12, the step of “chemically tenderizing the meat” renders the claim indefinite, because claim 1, from which claim 12 depends, is limited to a method of steps defined by the transitional phrase "consisting of" which excludes any element, step, or ingredient not specified in the claim, and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (See MPEP 2111.03 II).
Claim 30 is rejected as indefinite for reciting the term “high oleic oil”. The Applicant’s Specification (Paragraph 0017) teaches high oleic oil refers to any of a number or pure oils or oil blends that are high in monounsaturated fats. However, the term “high oleic oil” in claim 30 is a relative term which renders the claim indefinite. The term “high oleic oil” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (as there is no obvious standard for what constitutes “high” in monounsaturated fats), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 31-35 are rejected as indefinite as a result of depending upon indefinite claim 30.
Regarding claim 33, the step of “adding one or more gums or pectin” renders the claim indefinite, because claim 30, from which claim 33 depends, is limited to a method of steps defined by the transitional phrase "consisting of" which excludes any element, step, or ingredient not specified in the claim, and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (See MPEP 2111.03 II).
Regarding claim 35, the use of “proteins obtained from whey, soy, tofu, plant, seafood, or animal” renders the claim indefinite, because claim 30, from which claim 35 depends, is limited to a method of steps defined by the transitional phrase "consisting of" which excludes any element, step, or ingredient not specified in the claim, and a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step (See MPEP 2111.03 II).
Additionally, it is unclear how a “meatless chip” as claimed, may contain proteins from seafood or animals, as these may be understood to be types of meat. The Applicant does not appear to have defined “meat” in such a way that seafood and animal proteins are excluded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US 20170188613 A1) in view of Means (US 20090311365 A1), Broaddus (‘Why Choose High-Oleic Instead of Regular Oil?’), Domazakis (US 20150010690 A1), Meyer (WO 2015127359 A1), and Roberts (GB 2459575 A).
Regarding claim 1, Rosales teaches (Paragraph 0017, 0044) a meat crisp (chip) is produced by preparing a formula or raw meat material, mixture, or batter having a ground or comminuted raw meat and added, non-meat ingredients, wherein the non-meat ingredients may include spices or seasonings, and wherein the raw meat material is mixed and stuffed into casings or molds and then thermally processed (cooked). Additionally, Rosales teaches (Paragraph 0048) in one illustrative embodiment, the thermal or cook process uses water cook tanks. Also, Rosales teaches (Paragraph 0049) the process 100 may include cooling or chilling 107 the cooked meat log, which indicates that the cooling step is not absolutely required, but merely may be performed. Rosales further teaches (Paragraph 0017) the cooked meat logs are sliced into slices, and after slicing the meat log, the slices are then dehydrated to create a meat crisp. In addition, Rosales teaches (Paragraph 0052) the dehydration step may include for example, microwave cooking, radio frequency treatment, convection heating, infrared treatment, heat pump drying, modified atmosphere heat pump drying, vacuum drying, and freeze drying, among others and, these (and other) drying technologies may be used together in a combined dehydration process. Therefore, as Rosales teaches both microwave cooking and vacuum drying, and teaches that these process may be combined, Rosales teaches microwave vacuum drying.  Furthermore, Rosales teaches (Paragraph 0005), generally the meat is dehydrated and the crunchy meat crisp has a water activity (Aw) in a range of about 0.3 to about 0.6. Rosales further teaches (Paragraph 0019) depending on the desired final meat crisp product, the meat batter (including the moisture content and water activity of the batter) may be adjusted to provide the desired meat product. 
While Rosales does not explicitly mention the microwave vacuum drying temperature not exceeding 200°F, the claimed temperature range would have been used during the course of normal experimentation and optimization procedures in the method of Rosales based upon factors such as the desired degree of drying, the time available for drying (where lower temperatures over a longer time could achieve the same degree of drying as higher temperatures), the temperature at which the meat starts burning (where higher temperatures would be more likely to burn the surface of the meat), etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature range that would render it non-obvious.
Rosales is silent on blending a meat product and a high oleic oil at 5, 10, or 15% weight to weight, wherein the high oleic oil comprises at least 65% oleic oil. Also, Rosales is silent on mechanical tenderizing the meat batter by at least one of pounding, needle tenderizing, injecting, or grinding. Furthermore, Rosales is silent on fermenting the meat to a pH of 5.4 to 5.6 prior to cooking. Rosales is further silent on placing the raw meat material into the casing via extrusion. Also, Rosales is silent on the meat chip having an aw of 0.05 to 0.2.
Means teaches (Paragraph 0005) grinding up the hand selected meat cuts from the previous step and then a step of mixing such ground up meat cuts with a predetermined amount of one of olive oil and canola oil to produce a high omega-3, saturated fat free product.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to mix the meat with an oil such as canola oil as taught by Means since both are directed to methods of preparing comminuted meat products, since adding an oil such as canola oil to a comminuted meat product is known in the art as shown by Means, since preparing the mixed meat and oil product would allow hospitals to serve fat free foods to patients in the form of red meat without having any saturated fats in the foods, which would be very beneficial to diabetics, cancer patients, heart patients etc. (Means, Paragraph 0032), since such products would allow restaurants and steak houses to serve low fat healthy red meat to customers that cannot eat red meat anymore because of the saturated fat content (Means, Paragraph 0032), and since it would allow grocery stores, health food stores, deli's etc. to sell products to a large growing segment of our population who have serious health issues that have a need for products such as these that are presently not available anywhere (Means Paragraph 0032).
While Means does not explicitly mention the oil being 5, 10, or 15% weight to weight, the claimed weight percentage would have been used during the course of normal experimentation and optimization procedures in the method of Rosales based upon factors such as the type of meat (where different meats have different fat contents and different nutritional values and thus would require different amounts of oil), the desired nutritional content (where more oil will provide more omega-3 to consumers), the desired taste profile of the finished chip product, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed weight percentage that would render it non-obvious.
Broaddus teaches the use of high-oleic oil in preparing food, and that high-oleic canola oil has an oleic acid content of 65-80%. 
It would have been obvious to one of ordinary skill in the art to modify Rosales, as modified above, to provide high-oleic canola oil to the meat batter in view of Broaddus, since, as shown above, it is known in the art to mix canola oil with ground meat, since using high-oleic oil in the preparation of food is known in the art as shown by Broaddus, since high-oleic oils have an extended shelf life compared to their conventional counterparts (Broaddus, Extended Shelf Life) allowing them to be purchased in bulk for longer use and saving money, and since high-oleic oils are higher in monounsaturated fats that are better for your body (Broaddus, More Healthy Fat).
Domazakis teaches (Paragraph 0011-0016, 0022) a method of direct oil incorporation comprising the following steps: 1) Providing a meat preparation; 2) Providing oil; 3) Providing an aqueous medium; 4) Admixing (2) and quantity of (3) into (1), in a simultaneous mode; 5) Further processing to obtain a meat paste or meat mass, wherein step (5) can include further comminuting (mechanical tenderizing/grinding) or/and mixing of the meat preparation, until the desired homogenization and/or chopping effect has been obtained.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the method of comminuting a meat batter taught by Domazakis since both are directed to methods of preparing combined meat and oil food products, since mechanically tenderizing a meat and oil mixture via grinding is known in the art as shown by Domazakis, since grinding the combined oil and meat mixture would thoroughly combine the ingredients into a homogenous composition that would result in a final product consistent in taste and texture, since mechanically tenderizing the meat and oil together would simplify the process by combining the steps of mixing the ingredients and comminuting the meat, and since grinding the meat to a paste would ensure that the meat would be small enough to be stuffed into the casing.
Meyer teaches (Page 2, lines 7-14) a process or method is provide that includes: (1 ) mixing or injecting a whole muscle raw meat with a starter culture having lactic acid bacteria, and optionally seasonings, to provide a whole muscle meat blend; (2) heating the blend to 100°F-110°F under a relative humidity of 95%-99% for a sufficient period of time to allow the whole muscle meat blend to ferment; (3) terminating fermentation when the blend reaches a pH value in the range of 5.4-5.8 by a pasteurization process (e.g., 158°F to 160°F); and (4) drying the blend. Meyer further teaches (Page 5, lines 19-25) ending the fermentation comprises by heating the whole muscle meat blend up to 150°F-160°F, wherein, preferably the heating is to 158°F to 160°F internal temperature, or 165°F for chicken, the temperature being held as needed before cooking in the oven.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the fermenting process of Meyer since both are directed to processes for preparing dried meat products, since fermenting meat prior to cooking is known in the art as shown by Meyer, and since the resulting texture from the fermentation process is stable and important for preserving the sensory characteristics (including taste, aroma and texture) of the whole muscle meat products during their shelf lives (Meyer, Page 2, lines 32-34).
While Meyer does not explicitly mention the pH range being as narrow as 5.4-5.6, the claimed pH range would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type of meat (where the fermentation will affect the meat quality of each meat differently), the desired moisture content (where pH affects the water holding capacity of the meat and a drier meat chip would require a lower pH), the desired taste profile of the finished chip product, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed pH range that would render it non-obvious.
	Roberts teaches (Paragraph 0009) a process for preparing a non-fried snack-food product comprising a cooked wafer, said wafer comprising a cooked meat emulsion of comminuted meat and functional ingredients. Roberts also teaches (Paragraph 0031, 0032, 0036) a meat emulsion may be extruded into an elongate casing, cooked, and then sliced.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the extrusion step of Roberts since both are directed to meat products, since both teach making a meat chip product, since extruding meat into a casing prior during production of  a meat chip is known in the art as shown by Roberts, since extrusion would allow for control of the size of the meat such that it would properly fit in the casing without requiring addition or removal of meat, and since extrusion would shape the meat allowing for chips to be produced with a desired shape. 
	Also, Roberts teaches (Paragraph 0010) preferably the snack-food product of the invention has a water activity of less than about 0.45 aw, wherein, typically, the snack-food product has a water activity of more than about 0.10 aw, and suitably the water activity of the snack-food product of the invention falls in the range of about 0.20 or 0.25 aw to about 0.40 or 0.45 aw, which slight overlaps with the claimed Aw range of 0.05 to 0.20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the water activity range of Roberts, since both are directed to meat products, since both teach making a meat chip product, since a water activity of 0.20 or at least more than 0.10 is known in the art as shown by Roberts, since Rosales teaches adjusting the water activity depending on the desired final product, since having such a low water activity ensures that the snack-food product of the invention has a crisp texture and is stable under ambient conditions and does not require refrigeration (Roberts, Paragraph 0010), since a low water activity would make a chip crunchier and more desirable to consumers, and since the low water content of the product inhibits the growth of bacteria, yeast and moulds (Roberts, Paragraph 0010). Furthermore, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed water activity that would not be obvious to one of ordinary skill in the art.
	Regarding claim 2, Rosales teaches (Paragraph 0042) the process starts with preparing a formula, raw material, or batter including meat, such as turkey, chicken, beef, or pork, among others.
Regarding claim 3, Rosales is silent on the high oleic oil being selected from at least one of: 
a sunflower, soybean, safflower, canola, or algal oil.
As shown above, Means teaches (Paragraph 0005) grinding up the hand selected meat cuts from the previous step and then a step of mixing such ground up meat cuts with a predetermined amount of one of olive oil and canola oil to produce a high omega-3, saturated fat free product.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to mix the meat with an oil such as canola oil as taught by Means since both are directed to methods of preparing comminuted meat products, since adding an oil such as canola oil to a comminuted meat product is known in the art as shown by Means, since preparing the mixed meat and oil product would allow hospitals to serve fat free foods to patients in the form of red meat without having any saturated fats in the foods, which would be very beneficial to diabetics, cancer patients, heart patients etc. (Means, Paragraph 0032), since such products would allow restaurants and steak houses to serve low fat healthy red meat to customers that cannot eat red meat anymore because of the saturated fat content (Means, Paragraph 0032), and since it would allow grocery stores, health food stores, deli's etc. to sell products to a large growing segment of our population who have serious health issues that have a need for products such as these that are presently not available anywhere (Means Paragraph 0032).
Broaddus teaches the use of high-oleic oil in preparing food, and that high-oleic canola oil has an oleic acid content of 65-80%. 
It would have been obvious to one of ordinary skill in the art to modify Rosales, as modified above, to provide high-oleic canola oil to the meat batter in view of Broaddus, since, as shown above, it is known in the art to mix canola oil with ground meat, since using high-oleic oil in the preparation of food is known in the art as shown by Broaddus, since high-oleic oils have an extended shelf life compared to their conventional counterparts (Broaddus, Extended Shelf Life) allowing them to be purchased in bulk for longer use and saving money, and since high-oleic oils are higher in monounsaturated fats that are better for your body (Broaddus, More Healthy Fat).
Regarding claim 4, Rosales teaches (Paragraph 0042) The raw meat may be chopped, ground, or comminuted to form it into a meat emulsion.
Regarding claim 5, Rosales teaches (Paragraph 044) in addition to the meat, the formula (meat batter) also may include added ingredients including preservatives such as celery powder plus a lactic acid starter culture and rosemary.
Regarding claim 8, Rosales is silent on an emulsion being defined further as at least one of: eggs that comprise one of 4% weight to weight whole eggs or 2.0% weight to weight egg yolks or weight to weight, 0.01 % to 1.0% of a gum or gum blend including one or more natural gums selected from the group consisting of gum Arabic, guar and Xanthan gum, or 0.2% k-carrageenan.
Roberts teaches (Paragraph 0021) the comminuted meat is then mixed with a stabilized oil-in-water emulsion comprising a suitable emulsifying agent such as xanthan gum, wherein up to about 5 or 6% wt. emulsifying agent may be included in the oil-in-water emulsion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the xanthan gum of Roberts, since both are directed to meat products, since both teach making a meat chip product, since treating a meat product with an emulsion containing xanthan gum is known in the art as shown by Roberts, since the oil-in-water emulsion remains stable owing to the presence of the emulsifying agent(s) during the initial cooking step (Roberts, Paragraph 0026), and since the stabilized oil-in-water emulsion in order to improve the texture and nutritional profile of the snack-food product (Roberts, Paragraph 0021). 
While Roberts teaches a broader range for the amount of xanthan gum than the claimed invention, one of ordinary skill in the art would understand to adjust the amount to the claim range based on the desired chip texture, the degree of cooking, the amount of additional ingredients, etc. Furthermore, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed weight range of gum that would not be obvious to one of ordinary skill in the art.
Regarding claim 10, Rosales teaches (Paragraph 0017) In one illustrative approach, the meat slices (before the dehydration step) have a thickness of between about 0.040-in. (about 1.016 mm) to about 0.06-in. (about 1.524 mm); in another approach, the meat slices will have a thickness of about 0.04-in. (about 1.016 mm) to about 0.05-in. (about 1.27 mm); in another embodiment, the meat slices will have a thickness of about 0.045-in. (about 1.143 mm); and in yet another embodiment, the meat slices will have a thickness of about 0.05-in. (about 1.27 mm). While none of these values are exactly 1, 2, 3, 4 or 5 mm, Rosales teaches a thickness in between these values, and one of ordinary skill in the art would understand to adjust the thickness depending upon consumer preference, the number of chips desired, and economic concerns (thinner slices will yield a higher total surface area and faster/less energy requiring dehydration which would be cheaper). Furthermore, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed thickness that would not be obvious to one of ordinary skill in the art.
Regarding claim 11, Rosales is silent on the meat being contacted with an emulsion for at least 1 to 90 minutes at room temperature.
Roberts teaches (Paragraph 0012) manufacturing such a non-fried snack-food product which comprises sequentially mixing comminuted meat with (i) one or more seasoning agents and (ii) a vegetable oil-in-water emulsion comprising one or more emulsifying agents to form an uncooked meat emulsion; filling said emulsion into a casing prior to cooking. While no exact time and temperature is given for the mixing and filling steps, Roberts does not specify the application of heating or cooling during these steps, so mixing and filling would likely occur at room temperature. Furthermore, the total time to complete the mixing and filling steps would exceed at least one minute under normal circumstances, meaning that the oil-in-water emulsion and the meat would be in contact at room temperature for at least 1 minute.  Additionally, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed water activity that would not be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the oil-in-water emulsion of Roberts since both are directed to meat products, since both teach making a meat chip product using meat and additional ingredients, since contact meat with an emulsion is known in the art as shown by Roberts, since the oil-in-water emulsion  improves the texture and nutritional profile of the snack-food product, especially having regard to the preferred use of meat from a lean source, and since without the addition of oil, the snack-food product might otherwise attain a hard, brittle texture rather than the desired crisp texture (Roberts, Paragraph 0021).
Regarding claim 14, Rosales teaches (Paragraph 0005) the meat crisp is comprised of at least ground meat or whole muscle meat pieces.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US 20170188613 A1) in view of Means (US 20090311365 A1), ‘Why Choose High-Oleic Instead of Regular Oil?’ (Broaddus), Domazakis (US 20150010690 A1), Meyer (WO 2015127359 A1), and Roberts (GB 2459575 A), and further in view of Gutzmann (US 20100297316 A1).
Regarding claim 12, Rosales as modified above is silent on the method further comprising a step of chemical tenderizing the meat in acids, spices, enzymes, and combinations thereof.
Gutzmann teaches (Paragraph 0079) applying an antimicrobial composition to a food product, and a meat, poultry, or fish product in particular, by soaking or immersing the food product in the composition, and thereafter, the food product may be processed as part of a tenderizing process, wherein the tenderizing process may use chemical tenderizing including naturally aging meat or poultry where the natural enzymes and bacteria of the meat tenderize the meat over time, applying enzymes such as papain, bromelain, and ficin, using acids such as acetic acid (often found in vinegars used in tenderizing and marinating solutions), lactic acid, and citric acid, and spices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the tenderizing process of Gutzmann since both are directed to methods of preparing meat products, since tenderizing meat with enzymes or acids is known in the art as shown by Gutzmann, since tenderizing will improve the flavor of the meat product, since the aging process of Gutzmann is especially useful for tenderizing tougher cuts of meat (Gutzmann, Paragraph 0079), and since the antimicrobial composition is applied as part of a tenderizing process (Gutzmann, Paragraph 0080) meaning that the process can give the meat a preservative effect. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 30-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 30, the closest prior art is/are Niils (US 20160255867 A1) in view of Li (CN 109953247 A), Lee (US 20190045809 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Thomson (GB 2494068 A) and Bertin (US 20150230501 A1).
Niils teaches (Paragraph 0009) a preparation method of an airy chip comprising crushing frozen berries/fruits and the sugar and sweetener into a puree, adding an agent binding water emitted from the berries and an anti-caking agent  to the puree and then allowing the mixture to stand. Niils further teaches (Paragraph 0009) adding water to a mixture of an emulsifier and stabilizers, heating the mixture to compaction, cooling the mixture, and adding the mixture to the puree. Niils also teaches (Paragraph 0009) the puree mixture is frothed, as a result of which, the puree mix becomes airy, then the frothed and airy mixture is dosed as portions on a drying plate/drying belt and dried at a temperature within the range of 80-130° C (176-266°F), which overlaps with the claimed range of below 200°F. Niils further teaches (Paragraph 0009) the dried chips are cooled down at room temperature for 5 min and packaged in a dry environment. Niils further teaches (Paragraph 0031) drying time can be significantly shorter than what is stipulated in the recipe (up to the average time span of 10-20 min) using other known devices and methods for drying (e.g., nutraREV technology introduced by EnWave Corporation that uses a combination of vacuum pressure and microwave energy). It is noted that Niils teaches (Paragraph 0010) sugar as a major component of the chip product. However, Niils teaches (Paragraph 0006) a high sugar content as a disadvantage of prior art, and teaches (Paragraph 0019) an upper limit of sugar content. Additionally, Niils teaches (paragraph 0032) compensating for the taste impact of the reduced sugar by adding a sweetener, but no other advantage of sugar is indicated. Thus, sugar may be considered merely an ingredient for impacting taste, and non-essential to the invention of Niils. Some consumers would prefer little to no sugar for improved nutritional benefits and a natural taste rather than an artificially sweetened one. 
Li teaches (Paragraph 0008, 0012) a method of preparing a black tea fruit cake with a sour agent that is any one or a mixture of two of citric acid and gluconic acid.
Lee teaches (Paragraph 0013, 0021, 0113) an extruded meat substitute composition, comprising one or more sources of plant protein, one or more sources of lipid, and water, wherein the one or more sources of plant protein may comprise comminuted plant material, such as comminuted vegetable, fruit, or cereal material, a slurry, or a powder, and the dry ingredients are then mixed (blended) with water at water injection point 130. Lee further teaches (Paragraph 0117) the extruded product is then cut into the required size as determined by the potential end use, for example cubes, slices, strips or chunks.  Lee further teaches (Paragraph 0026) the one or more sources of lipid may comprise, consist essentially of, or consist of a plant fat or oil, such as sunflower, soybean, canola, or safflower oil. Additionally, Lee teaches (Paragraph 0046) the extruded meat substitute composition or admixture may comprise, consist essentially of, or consist of about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15% by weight on a dry basis of one or more sources of lipid, and useful ranges may be selected between any of these values.
 ‘What is High-Oleic Sunflower Oil?’ teaches (Paragraphs 3 and 4) that high-oleic sunflower oil is a type of sunflower oil derived from a specific strain of sunflower seeds that has a significant amount of monosaturated omega-9 fatty acids.
Thomson teaches (Claims 1, 2) a process for making a biscuit comprising an outer portion and a filling comprising a fruit-based material, wherein the process comprises forming an extrudable biscuit dough, co-extruding the biscuit dough with the filling to form an extrudate having a filling body circumferentially enclosed by a sheath (casing) of the biscuit dough, cutting the extrudate into lengths, and baking the extrudate before or after it is cut into lengths, wherein the fruit-based material is a fruit puree.
	Bertin teaches (Paragraph 0009) preparing a food item in which the first food element substantially envelops the second food element, wherein each food element retains its identity after cooking. Bertin further teaches (Paragraph 0032,0034) examples of the first elements including dough, and examples of the second element including tomatoes (fruit) and vegetables. Also, Bertin teaches (Paragraph 0027) the food product is cooked via sous-vide cooking (water bath).
	However, as shown above, the primary reference, Niils, requires an agent binding water emitted from the berries and an anti-caking agent. The Applicant’s claim 30 is limited to the steps included in the claim by use of the language “consisting of”. Claim 30 does not allow for the addition of an agent binding water emitted from the berries and an anti-caking agent to the batter, and consequently, claim 30 is allowable over the prior art.
Claims 31-35 would be allowable as a result of depending upon claim 30,  if claim 30 were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
In response to the Applicant's argument against the 35 USC 103 rejection of claim 1, that Rosales teaches microwave drying and vacuum drying separately, rather than in combination, the Examiner points out that, as noted in the previous rejection, Rosales teaches (Paragraph 0052) the dehydration step 110 may include for example, microwave cooking, radio frequency treatment, convection heating, infrared treatment, heat pump drying, modified atmosphere heat pump drying, vacuum drying, and freeze drying, among others, and these (and other) drying technologies may be used together in a combined dehydration process.
Regarding the Applicant's argument that Rosales fails to teach an overlapping Aw of 0.05 to 0.2, and instead Rosales explicitly teaches an Aw of about 0.3 to about 0.6, the Examiner notes that Rosales does not provide an exact standard for "about" and, therefore, the lower limit of the Aw is not entirely clear. Furthermore, Rosales merely teaches (Paragraph 0005) generally the meat is dehydrated and the crunchy meat crisp has a water activity (Aw ) in a range of about 0.3 to about 0.6. No indication is provided that this range is an absolute requirement or that the use of an Aw outside of 0.3-0.6 will have any adverse effect on the process. Rosales simply states (Paragraph 0019) depending on the desired final meat crisp product, the meat batter (including the moisture content and water activity of the batter) may be adjusted to provide the desired meat product. Consequently, one of ordinary skill in the art would conclude that the described water activity of about 0.3 to about 0.6 is not strictly limiting. The claimed Aw is taught by Roberts and incorporated into the teaching of Rosales as described in the rejection.
Regarding the Applicant's argument against the prior art references Domazakis and Mikey’s for allegedly failing to teach the use of high oleic oil, the Examiner notes that these references are no longer relied upon, and Means (US 20090311365 A1) and Broaddus (‘Why Choose High-Oleic Instead of Regular Oil?’) are now used to teach this limitation as shown above.
Regarding the Applicant's argument that Roberts teaches away from the claimed invention because Roberts teaches microwaving to a temperature in excess of 1000°C, the Examiner asserts that not every element of a secondary reference must be incorporated into the primary reference. Roberts is not relied upon to teach the cooking step of claimed invention, but instead to teach extrusion of meat into a casing and to demonstrate that meat chips with the claimed water activity values are known in the art (where one or ordinary skill in the art would recognize that the water activity values of Roberts could be achieved in the process of Rosales simply by extending the time period for dehydration). Thus, incorporation of the use of the high temperatures of Roberts is not a requirement to use other teachings of Roberts to modify Rosales. Furthermore, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the Applicant's argument that Durance is incompatible art because of the freezing step used in the method of Durance, the Examiner notes that these references are no longer relied upon.
 The Applicant also suggests that claims 12 and 15 should be allowed since the secondary references Gutzmann and Meyer fail to teach “the use of high oleic oil in the meat product, the cooking temperature, the use of a microwave vacuum drying apparatus, or achieving an aw of 0.05 to 0.2”. However, these limitations are met by Rosales in view of Domazakis (US 20100062135 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Roberts (GB 2459575 A), and Durance (WO 2018187851 A1), as shown above.
Regarding the Applicant's argument that Meyer is inapplicable to the present invention as the principle-of-operation of this reference is to mix or inject a whole muscle raw meat with a starter culture, the Examiner notes that Meyer teaches (Paragraph 0021) that the meat may be in multiple forms including whole muscle, sliced muscle, muscle chunks, small chunks, etc. Furthermore, the fermenting step is merely required to occur before cooking, and so could be done to meat prior to mixing or mechanical tenderization when the meat is in larger pieces. Additionally, one of ordinary skill in the art would understand that a starter culture applied to whole muscle pieces could also be mixed into a comminuted meat product.
Regarding the Applicant's argument against the 35 U.S.C. 103 rejection of claims 30-35, the Examiner notes that the 35 USC 103 rejections of claims 30-35 have been withdrawn in view of amendments the Applicant’s claims as shown above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792